                                                       1 ROBERT M. BONE State Bar No. 181526
                                                         robertbone@att.net
                                                       2 Law Office of Robert M. Bone
                                                         645 Fourth Street, Suite 205
                                                       3 Santa Rosa, California 95404
                                                         Telephone: (707) 525-8999
                                                       4 Facsimile: (707) 542-4752

                                                       5 Attorneys for Plaintiff
                                                         MAXWELL WYSS
                                                       6

                                                       7 BRUCE D. CELEBREZZE, State Bar No. 102181
                                                         bruce.celebrezze@clydeco.us
                                                       8 MICHAEL A. TOPP, State Bar No. 148445
                                                         michael.topp@clydeco.us
                                                       9 JASON J. CHORLEY, State Bar No. 263225
                                                         jason.chorley@clydeco.us
                                                      10 CLYDE & CO US LLP
                                                         101 Second Street, 24th Floor
                                                      11 San Francisco, California 94105
                                                         Telephone: (415) 365-9800
                    San Francisco, California 94105
                     101 Second Street, 24 Floor




                                                      12 Facsimile: (415) 365-9801
                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 Attorneys for Defendant
                                                         LIBERTY MUTUAL FIRE INSURANCE
                                                      14 COMPANY (erroneously sued as Liberty Mutual
                                                         Insurance Company)
                                                      15

                                                      16                                UNITED STATES DISTRICT COURT
                                                      17                               NORTHERN DISTRICT OF CALIFORNIA
                                                      18

                                                      19 MAX WYSS,                                         Case No. 3:18-CV-05432-RS
                                                      20                  Plaintiff,                       STIPULATION FOR REMAND
                                                      21             v.
                                                      22 LIBERTY MUTUAL INSURANCE
                                                         COMPANY,
                                                      23
                                                                   Defendant.
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4162764                                     1                       Case No. 3:18-cv-05432-RS
                                                                                             STIPULATION FOR REMAND
                                                       1             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                       2             Plaintiff Maxwell Wyss (“Plaintiff”) and defendant Liberty Mutual Fire Insurance

                                                       3 Company, erroneously sued herein as Liberty Mutual Insurance Company (“Defendant”) hereby

                                                       4 enter into this stipulation based on the following facts:

                                                       5             WHEREAS, on July 30, 2018, Plaintiff filed in the Superior Court of the State of

                                                       6 California, County of Sonoma, a complaint bearing Case No. SCV-262890 against “Liberty

                                                       7 Mutual Insurance Company” and DOES 1 through 25, and alleged causes of action for breach of

                                                       8 contract, and breach of the covenant of good faith and fair dealing (ECF 001, Ex. A);

                                                       9             WHEREAS, on August 1, 2018, Plaintiff filed a first amended complaint in the Superior

                                                      10 Court of the State of California, County of Sonoma, a complaint bearing Case No. SCV-262890

                                                      11 against “Liberty Mutual Insurance Company” and DOES 1 through 25, and alleged causes of
                    San Francisco, California 94105
                     101 Second Street, 24 Floor




                                                      12 action for breach of contract, and breach of the covenant of good faith and fair dealing;
                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13             WHEREAS, Defendant was served with a copy of the summons and complaint on August

                                                      14 2, 2018;

                                                      15             WHEREAS, Defendant was served with a copy of the first amended complaint on August

                                                      16 6, 2018;

                                                      17             WHEREAS, Defendant filed an answer to Plaintiff’s complaint on September 4, 2018 in

                                                      18 Sonoma County Superior Court (ECF 001, Ex. B);

                                                      19             WHEREAS, Defendant timely removed the action to this Court on September 4, 2018

                                                      20 pursuant to 28 U.S.C. § 1332 and § 1441(a) based on diversity jurisdiction and the allegation that

                                                      21 Defendant’s liability could reach up to $400,000;

                                                      22             WHEREAS, Defendant filed an answer to Plaintiff’s first amended complaint on

                                                      23 September 5, 2018;

                                                      24             WHEREAS, Defendant filed a first amended answer to Plaintiff’s first amended complaint

                                                      25 on September 26, 2018;

                                                      26             WHEREAS, Plaintiff and Defendant have met and conferred and agree that Plaintiff’s

                                                      27 claims in this action do not meet the $75,000 threshold for diversity jurisdiction pursuant to 28

                                                      28 U.S.C. § 1441;

                                                           4162764                                           2                         Case No. 3:18-cv-05432-RS
                                                                                                STIPULATION FOR REMAND
                                                       1             NOW THEREFORE, the parties stipulate and agree that this action should be remanded to

                                                       2 the Superior Court of the State of California, County of Sonoma, and that each party shall bear its

                                                       3 own attorneys’ fees and costs with respect to the removal and subsequent remand of this action.

                                                       4             IT IS SO STIPULATED.

                                                       5

                                                       6 Dated: February 4, 2019                     CLYDE & CO US LLP

                                                       7
                                                                                                     By:           /s/ Jason J. Chorley
                                                       8
                                                                                                           Bruce D. Celebrezze
                                                       9                                                   Michael A. Topp
                                                                                                           Jason J. Chorley
                                                      10                                                   Attorneys for Defendant
                                                                                                           LIBERTY MUTUAL FIRE INSURANCE
                                                      11
                                                                                                           COMPANY (erroneously sued as Liberty Mutual
                    San Francisco, California 94105




                                                                                                           Insurance Company)
                     101 Second Street, 24 Floor




                                                      12
                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 Dated: February 4, 2019                     CLYDE & CO US LLP
                                                      14

                                                      15                                             By:          /s/ Robert A. Bone
                                                                                                           Robert A. Bone
                                                      16                                                   Attorneys for Plaintiff
                                                                                                           MAXWELL WYSS
                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4162764                                          3                          Case No. 3:18-cv-05432-RS
                                                                                               STIPULATION FOR REMAND
                                                       1                                         ORDER FOR REMAND
                                                       2             Pursuant to the parties’ February 4, 2019 stipulation, and good cause appearing, the above

                                                       3 captioned action is hereby remanded to the Superior Court of California, County of Sonoma, Case

                                                       4 No. SCV-262890.

                                                       5 IT IS SO ORDERED.

                                                       6

                                                       7 DATED: ______________
                                                                 2/5/19                           ____________________________
                                                                                                  HONORABLE RICHARD SEEBORG
                                                       8                                          UNITED STATES DISTRICT JUDGE
                                                       9

                                                      10

                                                      11
                    San Francisco, California 94105
                     101 Second Street, 24 Floor




                                                      12
                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13

                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4162764                                            4                         Case No. 3:18-cv-05432-RS
                                                                                                 STIPULATION FOR REMAND
